Hall, Judge.
The defendant appeals from a verdict and; judgment for the plaintiff and the overruling of his motion for new trial in this automobile negligence action.
,Argued October 3, 1967
Decided November 14, 1967.
Herschel H. Hutchins, for appellant.
James M. McDaniel, for appellee.
1'.' The trial court erred in charging the law relating to damages for loss of earnings and earning'capacity. The defendant made objection to this charge at the trial. The evidence that 'the plaintiff was employed as a lift operator before his injury and that after the injury he returned to work picking up papers and cleaning , up the yard at a stated weekly wage, was insufficient to .support the charges objected to, even though the evidence showed the plaintiff was permanently injured. Hunt v. Williams, 104 Ga. App. 442, 446 et seq. (122 SE2d 149).
2. The court’s charge on the subject of the alleged negligence '!'off the plaintiff contributing to his injury could not have : harmed the defendant. Furthermore, since the defendant did ■■ not object to it at. the trial, it is not a good ground for .. enumeration of error in this court. Ga. L. 1965, p. 18, as amended Ga. L. 1966, p. 493.

Judgment xeversed.


Felton, C. J., and Eberhardt, J., concur.